UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2133


EDGAR MOTA-BRAGA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 25, 2020                                         Decided: March 30, 2020


Before KING, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edgar Mota-Braga, Petitioner Pro Se. Sabatino Fioravante Leo, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edgar Mota-Braga, a native and citizen of Brazil, petitions for review of an order of

the Board of Immigration Appeals (“Board”) denying his third motion to reopen and

reconsider. We have thoroughly reviewed the record and conclude that the Board did not

abuse its discretion in denying the motion. See Urbina v. Holder, 745 F.3d 736, 741 (4th

Cir. 2014) (stating standard of review); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir.

2009) (same). Accordingly, we deny the petition for review. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                            2